DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed December 16th, 2020 has been entered. Claims 1 – 8 are pending in the application. 

Drawings
The drawings filed on February 14th, 2018 have been entered and accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1 – 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 describes depositing a conductive material and a non-conductive 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bocker (US 2009/0324866) in view of Hegde (US 2002/0188289).
Regarding claim 1, Bocker teaches a method of coupling a plurality of conductive elements to an expandable element, the method comprising: placing a first portion of a mold (ref. #326a) proximate a second portion of the mold (ref. #326b) to define a casting cavity there between (Fig. 13); depositing a mixture of a conducive material and non-conductive materials into the casting cavity (Para. 62 discloses the material can include conductive and non-conductive layers while Para. 58 discloses the layers of film may be arranged in any suitable configuration); inserting a polymeric material (ref. #324) into the casting cavity (Para. 33 discloses the parison can be made from a thermoplastic material); securing the first portion of the mold to the second portion of the mold (Para. 55); and expanding the polymeric material to place the polymeric material in contact with the conductive material (Para. 5, Para. 56). However, Bocker does not teach depositing the conductive material into a plurality of indentations. 
Yet in a similar field of endeavor, Hegde discloses a method for forming expandable electrode bodies used in ablating body tissue (Para. 1). This method includes a coated mold comprising a plurality of indentations (ref. #530) filled with a conductive silicone material (Para. 46). Although Bocker teaches a full conductive film layer, Hegde shows that only specific patterns/points of conductive material are needed (Para. 46). Further, Hegde also shows that it is well known to hold material in place using holes/indentations in a surface (Para. 46).
Thus, it would have been obvious to one of ordinary skill in the art before the filing date to modify the mold surface taught by Bocker to hold material in place using holes/indentations in a surface, as taught by Hegde. One would be motived to include this limitation to reduce the amount of conductive material used and to dispense a desired pattern over the final expandable element. Additionally, since the art teaches a plurality of indentations that can be filled in a desired manner, the grouping of a first and a second plurality of indentations would be arbitrary and obvious to one of ordinary skill in the art.
Regarding claim 2, Bocker, in view of Hegde, teaches the invention taught in claim 1, as described above. Furthermore, Bocker discloses positioning the conductive material (film) on the inside of the casting cavity/mold (Para. 54). Stamping the conductive material would have been a suitable approach to position the conductive material. It would have been obvious to a person having ordinary skill in the art at the time of the invention to position the conductive material on the inside of the casting cavity/mold by stamping. One would be motivated to include this limitation to properly secure the conductive material to the casting cavity.
Regarding claim 3, Bocker, in view of Hegde, teaches the invention taught in claim 1, as described above. Furthermore, Bocker anticipates the conductive material (film - ref. #352) including a conductive material and a nonconductive material (Para. 61, Para. 63)
Regarding claim 4, Bocker, in view of Hegde, teaches the invention taught in claim 3, as described above. Furthermore, Bocker anticipates the conductive and the nonconductive materials arranged in a plurality of layers to define a circuit (Para. 61, Para. 63).
Regarding claim 7, Bocker, in view of Hegde, teaches the invention taught in claim 1, as described above. Furthermore, Bocker teaches the polymeric material including a thermoplastic elastomer (Para. 33).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bocker view of Hegde as applied to claim 1 above, and further in view of Schuessler (US 2003/0018387).
Regarding claim 5, Bocker, in view of Hegde, teaches the invention taught in claim 1, as described above. However, these references not teach the first portion and the second portion each including a semi-spherical wall defining the casting cavity.
Yet, in a similar field of endeavor, Schuessler discloses a system and method for molding the shell of a molded article (Abstract). The method comprises a mold consisting of a first 
Thus, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the first and second portions taught by Bocker in view of Hegde to include a semi-spherical wall defining the casting cavity, as defined by Schuessler. One would be motivated to include this limitation to form spherical shaped molded articles.
Regarding claim 6, Bocker, in view of Hegde and Schuessler, teaches the invention taught in claim 5, as described above. Furthermore, Bocker teaches a portion of the mold wall is coated with the conductive and non-conductive material (Para. 54 – 56; Para. 62).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bocker view of Hegde as applied to claim 1 above, and further in view of Schwartz (US 2003/0144658).
Regarding claim 8, Bocker, in view of Hegde, teaches the invention taught in claim 1, as described above. However, these references do not teach the conductive material is nitinol.
Yet, in a similar field of endeavor, Schwartz discloses a catheter made of inflatable balloons comprising elastic material (Para. 56). Schwartz also discloses inflating an anchoring balloon and securely wrapping a shape memory alloy such as nitinol around the balloon (Para. 60).
Thus, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the invention so the conductive material around the formed article is nitinol. One would be motivated to make this modification since nitinol is suitable for use within the body, can easily be heated up by applying voltage and can be readily formed into a desired shape by well-known techniques (Para. 60).

Response to Arguments
Applicant's arguments filed December 16th, 2020 have been fully considered but they are not persuasive. The applicant argues that Bocker does not teach depositing a conductive material and a non-conductive material into a first plurality of indentations in the casting cavity and depositing only the non-conductive material into a second plurality of indentations in the casting cavity. However, as noted in the rejection above, Bocker teaches placing conductive and non-conductive film into the mold in any suitable configurations (Para. 62, Para. 58). This disclosure in combination with Hegde renders claim 1 obvious to one of ordinary skill in the art. Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116.  The examiner can normally be reached on 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743